Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-12-00732-CV

                        IN RE RCI ENTERTAINMENT, San Antonio, Inc.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 5, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 30, 2012, Relator RCI Entertainment, San Antonio, Inc. filed a petition for

writ of mandamus. On November 19, 2012, real parties in interest filed a response to the petition

for writ of mandamus.         The court has considered the relator’s petition, the real parties in

interest’s response, and the appellate record and is of the opinion that the relator is not entitled to

the relief sought. Accordingly, the petition for writ of mandamus is DENIED. TEX. R. APP. P.

52.8(a).


                                                       PER CURIAM



1
  This proceeding arises out of Cause No. 2010-CI-17138, Jelani Omarri Gibson, Libby Marie Gimpel v. XTC
Cabaret Inc., RCI Entertainment (San Antonio), Inc., and Rick’s Cabaret, Cause No. 2011-CI-06990, George Kassis
and Sonya Kassis v. XTC Cabaret Inc. and RCI Entertainment (San Antonio), Inc., and Cause No. 2011-CI-00798,
James Beaumont v. XTC Cabaret Inc., RCI Entertainment (San Antonio), Inc., and Rick’s Cabaret, pending in the
131st Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr. presiding.